NU

Standage v. Braithwaite (1:20-cv-02830) District Court, D. Maryland Judge Ellen Lipton Holfander
Movant David Andrew Christenson — United States Air Force Academy Class of 1982

Ninth Motion for Leave to file a Supplemental Friend of the Court Brief/Amicus Brief
And
Motion to Docket

| have no expectations that you will docket the attachment. it is 140 pages and it contains an
abbreviated version of my Supreme Court Writ 14-10077.

The Conclusion
“The pen is not mightier than the sword”.

“Freedom is never more than one generation away from extinction. We didn't pass it to our children in
the bloodstream. It must be fought for, protected, and handed on for them to do the same.” Ronald
Reagan

We have enslaved ourselves and our future generations in violation of the Preamble of the Constitution.
“and secure the Blessings of Liberty to ourselves and our Posterity”.

Without “Free Speech” and the ability to file a grievance with courts in abidance with the Constitution
we will not survive.

    
  

Godspeed
Een

Sin fue so accent

{one

——

pec 02 OO
Box 9063 a vga ck cays oar
Miramar Beach, Florida 32550 cues oF we

504-715-3086
davidandrewchristenson@gmail.com;

dchristenson6@hotmail.com:

CERTIFICATE OF SERVICE

  
  
  
 

202 ted the foregoing with the Clerk of Court and
counsel ord by e-mail and first-class mail.

| hereby certify that on Novemb
served the pleaging o

  
 

 

David Andrew Christenson
